Case 1:18-cv-23622-AOR Document 25 Entered on FLSD Docket 10/12/2018 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                       CASE NO. 18-23622-CIV-MARTINEZ-OTAZO-REYES

  ALBERT NAHMAD and JANE NAHMAD,

         Plaintiffs,
  v.

  AIG PROPERTY CASUALTY COMPANY,

         Defendant.
                                                        /

              PLAINTIFFS’ SURREPLY IN OPPOSITION TO DEFENDANT’S
              MOTION TO DISMISS COUNT I OF PLAINTIFFS’ COMPLAINT

         In its Reply [D.E. 19], Defendant AIG Property Casualty Company (“Defendant”) argues

  that Plaintiffs’ declaratory relief claim (Count I) should be dismissed because “Plaintiffs have not

  alleged any contractual ambiguity”. See Reply at 2. Plaintiffs are not required to do so, particularly

  in light of the Florida Supreme Court’s ruling in Higgins v. State Farm Fire and Cas. Co.,

  894 So. 2d 5 (Fla. 2004). “Following Higgins, it is clear - even if it was not before - that a

  declaratory-relief action may proceed based on an unambiguous insurance policy.” Ocean’s 11

  Bar & Grill, Inc. v. Indem. Ins. Corp. of DC, No. 11-61577-CIV, 2011 WL 3843931, at *2 (S.D.

  Fla. Aug. 26, 2011); see also Berkower v. USAA Cas. Ins. Co., No. 15-23947-CIV-

  LENARD/GOODMAN, 2016 WL 4574919, at *3 (S.D. Fla. Sept. 1, 2016) (recognizing “that a

  declaratory relief action may proceed based on an unambiguous insurance policy”); Moevy, Inc. v.

  Scottsdale Ins. Co., No. 16-20277-CIV-MORENO, 2016 WL 8813525, at *5 (S.D. Fla. May 11,

  2016) (“In addition, even if the policy could be considered unambiguous, courts have found that a

  declaratory judgment action can still move forward in tandem with a breach of contract claim”).

  “Further, at least one court has found that although Higgins concerned a case brought by an insurer,
Case 1:18-cv-23622-AOR Document 25 Entered on FLSD Docket 10/12/2018 Page 2 of 3




  it should apply with equal force to claims brought by the insured.” Ocean’s 11 Bar, 2011 WL

  3843931, at *2 (citing Powers v. Hartford Ins. Co. of the Midwest, No. 8:10-cv-1279-T-24 AEP,

  2010 WL 2889759, at *3 (M.D. Fla. July 22, 2010).

            The Higgins court found that there is a “need to have the declaratory judgment statues

  construed so that declaratory judgment actions are an available procedure to resolve insurance

  coverage controversies”. Higgins, 864 So. 2d at 14. As such, “it is illogical and unfair to not allow

  insureds and insurers to have a determination as to whether coverage exists on the basis of the facts

  underlying a claim against an insurance policy”. Id. at 15. “[D]eclaratory judgment are and can

  increasingly be a valuable procedure for the resolution of insurance coverage disputes to the benefit

  of insurers, insureds, and claimants”. Id. at 10. Here, Plaintiffs are seeking specific declarations

  regarding their rights under the policy, including, but not limited to, the scope of repairs needed to

  bring Plaintiffs’ home to its pre-loss condition and Plaintiffs’ compliance with post-loss

  obligations under the policy. Declaratory judgment is an available remedy to address these issues.

  See Powers, 2010 WL 2889759, *4 (holding that plaintiff was entitled to declaratory relief to

  address “the proper method of repairing her property that she is entitled to under the policy” and

  rejecting the insurer’s argument that such a request was “merely the giving of legal advice or the

  answer to questions propounded by curiosity”).

            Accordingly, for the reasons set forth above and those argued in Plaintiff’s response

  [D.E. 18], Defendant’s Motion to Dismiss Count I of Plaintiffs’ Complaint [D.E. 9] should be

  denied.




                                                    2
Case 1:18-cv-23622-AOR Document 25 Entered on FLSD Docket 10/12/2018 Page 3 of 3




                                               Respectfully submitted,

                                               ALVAREZ FELTMAN & DA SILVA, P.L.
                                               Attorneys for Plaintiffs
                                               2121 Ponce de Leon Blvd., Suite 1100
                                               Coral Gables, Florida 33134
                                               Tel: (786) 409-6000
                                               Fax: (786) 362-5175
                                               E-mail: ben@afdlegal.com
                                               E-mail: leo@afdlegal.com
                                               E-mail: mlara@afdlegal.com
                                               E-mail: cmartinez@afdlegal.com

                                               By:    /s/ Miguel R. Lara
                                                      BENJAMIN R. ALVAREZ
                                                      Florida Bar No. 175633
                                                      LEONARDO H. DA SILVA
                                                      Florida Bar No. 63259
                                                      MIGUEL R. LARA
                                                      Florida Bar No. 41334
                                                      CHRISTOPHER A. MARTINEZ
                                                      Florida Bar No. 113012

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on October 12, 2018, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record or pro se parties identified on the Service List
  below in the manner specified, either via transmission of Notices of Electronic Filing generated
  by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

         Melissa M. Sims, Esq.
         Evelyn M. Merchant, Esq.
         Perdita M. Martin, Esq.
         Berk, Merchant, & Sims, PLC
         2 Alhambra Plaza, Suite 700
         Coral Gables, FL 33134
         emerchant@berklawfirm.com
         msims@berklawfirm.com
         pmartin@berklawfirm.com
         mmarta@berklawfirm.com
         dalvarez@berklawfirm.com
         lspaulding@berklawfirm.com
         Attorneys for Defendant
                                               By:    /s/ Miguel R. Lara
                                                      Miguel R. Lara


                                                  3
